The defendant purchased gasoline equipment which had been used for more than a year, consisting of hose and pumps, and on the day of the purchase leased it to the plaintiff’s employer without making any inspection or examination of the equipment and especially the hose. Nineteen days later, while the plaintiff was filling a car at the street curb, the hose burst, causing the plaintiff to become covered with gasoline, which became ignited from flares maintained by the city in the public street adjacent. The evidence showed that an inspection of the hose would have discovered the defect which caused the accident. Judgments and orders affirmed, with costs in one action. Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ., concur.